Gaynor, J.:
The plaintiff testified that he was crossing the street on ,the crosswalk at the intersection of two streets; that he crossed the downtown car track; that the driver of a horse and wagon going up town called out to him, and he stepped back and in four or five seconds was hit by a car going down town; that he stepped back because the horse was going fast and rearing, and he feared he would run over him. He called no witness. He was between fourteen and • fifteen years of age at the time of the accident. On his own story, it is questionable that any negligence of the defendant was shown. *136The mo.torman testified that the .plaintiff suddenly came from behind a. wagon.. The driver of the wagon (an ice wagon) and his helper testified-that the plaintiff was riding .without leave on the rear step of the wagon, and when they m,ade him get off he went, in front of the car suddenly, and was hit. Another disinterested witness corroborated this. There was no reason for disregarding the testimony óf these- witnesses. The verdict was plainly against the weight of evidence and should have been set aside.
The judgment and order should be reversed.
Hirschbero, P. J., Woodward and' Jenks, JJ., concurred; Hooker, J., dissented.
Judgment and order Reversed and new trial granted, costs to abide the event.